Citation Nr: 9912079	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-18 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to June 1975.

Following a hearing before a member of the Board of Veterans' 
Appeals (Board) in February 1999, the veteran submitted 
additional evidence consisting of a private medical opinion 
regarding the etiology of his current bilateral hearing loss.  
The veteran also submitted a statement waiving Regional 
Office (RO) consideration of this additional evidence.  
Accordingly, the evidence has been considered by the Board in 
this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Bilateral hearing loss had its onset in service.



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§  1131, 1132, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist the veteran in the development of his claim 
has been satisfied.  38 U.S.C.A. §  5107(a).

Factual Background

Upon enlistment examination dated in February 1973, whispered 
voice testing revealed hearing of 15/15 bilaterally.  The 
ears were clinically evaluated as normal.  

Service records reflect the veteran's military occupational 
specialty was that of equipment operator.

Examination upon release from active duty dated in June 1975 
reflects the ears were clinically evaluated as normal.  
Neither whispered voice testing nor audiometric testing 
results were reported.  

A naval reserve service physical examination dated in April 
1976 revealed whispered voice hearing of 15/15 bilaterally.  
A naval reserve service physical examination dated in 
September 1977 revealed whispered voice hearing of 15/15 
bilaterally.

A naval reserve enlistment examination dated in October 1995 
reflects audiometric testing results.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

0
5
70
70
70
60

LEFT

0
0
35
90
90
80


An uninterpreted graphical representation of private 
audiometric testing dated in November 1995 is of record.  In 
a letter dated in December 1995, a private physician noted a 
relevant impression of sensorineural hearing loss of both 
ears.  It was noted that both tympanic membranes were intact 
with no signs of infection.  It was also noted that a 
November 1995 audiogram revealed a symmetrical high frequency 
sensorineural hearing loss in both ears.  The private 
physician noted the veteran could hear and understand normal 
conversation, and could perform work in his designated field.  

Audiometric testing dated in March 1997, conducted by the 
U.S. Naval Reserves revealed pure tone thresholds, in 
decibels, as follows:





HERTZ





250
500
1000
2000
3000
4000
6000
8000
RIGHT

5
5
35
65
50
45

LEFT

-5
-5
15
45
45
50


In a letter dated in February 1999, a private physician 
noted, by history, that while in the service the veteran 
worked almost exclusively with heavy equipment and was 
exposed to a great deal of loud noise while in the service.  
The physician opined that the veteran's high frequency 
hearing loss was directly related to exposure to loud noises, 
especially his exposure with the operation of heavy equipment 
during his active duty with the United States Naval 
Construction Forces.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  

Service connection may be granted for sensorineural hearing 
loss if manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A.§§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that his bilateral high frequency 
sensorineural hearing loss is the result of noise exposure 
while working with heavy equipment in the service.

The enlistment examination dated in February 1973 failed to 
document any findings of hearing loss or ear abnormality.  
Therefore, the veteran must be presumed to have had normal 
hearing at the time he was examined, accepted, and enrolled 
in service.  See Crowe v. Brown, 7 Vet. App. 238 (1995).

Following a review of the record, the Board concludes that 
the evidence for and against the veteran's claim for service 
connection for bilateral hearing loss is in relative 
equipoise.  The veteran's claim is supported by October 1995 
and May 1997 audiometric test results showing bilateral 
sensorineural hearing loss, as well as a December 1995 letter 
from a private physician noting a relevant impression of 
sensorineural hearing loss in both ears.  Additionally, in a 
letter dated in February 1999, a private physician opined 
that the veteran's high frequency hearing loss was directly 
related to exposure to loud noises, especially his exposure 
with the operation of heavy equipment during his active duty 
with the United States Naval Construction Forces.

However, examination upon release from active duty dated in 
June 1975 reflects the ears were clinically evaluated as 
normal, although neither whispered voice testing nor 
audiometric testing were reported.  Reserve service physical 
examination dated in April 1976 revealed whispered voice 
hearing of 15/15 bilaterally, and reserve service physical 
examination dated in September 1977 revealed whispered voice 
testing of 15/15 bilaterally.  It is notable that none of 
these examinations reported audiometric testing, and in a 
letter dated in December 1995, a private physician noted the 
veteran was able to hear and understand normal conversation.  

Accordingly, with all reasonable doubt resolved in favor of 
the veteran, it appears that there is an approximate balance 
of positive and negative evidence regarding the merits of the 
issue.  With all reasonable doubt resolved in favor of the 
veteran, service connection for bilateral hearing loss is 
warranted.




ORDER

Service connection for bilateral hearing loss is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

